Citation Nr: 1241246	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1955 to September 1960.  Among other decorations, the Veteran was awarded the Parachutist Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).  This case was previously before the Board in September 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran had a continuity of symptomatology of back pain since service, and that his current degenerative disc disease and degenerative joint disease of the lumbar spine are related to that continuity.  

2.  The evidence shows that the Veteran had a continuity of symptomatology of right knee pain since service, and that his current status post right knee total arthroplasty is related to that continuity. 

3.  The evidence shows that the Veteran had a continuity of symptomatology of left knee pain since service, and that his current status post left knee hemiarthroplasty is related to that continuity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  The criteria for service connection for status post right knee total arthroplasty have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

3.  The criteria for service connection for status post left knee hemiarthroplasty have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for each of the Veteran's claimed disabilities on appeal.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Veteran seeks service connection for a low back disability and bilateral knee disabilities.  For the reasons that follow, his claims shall be granted.  

First, the Board acknowledges that the Veteran has both back and bilateral knee disabilities.  The Veteran underwent a VA examination in October 2011.  In that examination, the examiner diagnosed the Veteran as having degenerative disc disease and degenerative joint disease of the lumbar spine, as well as a left knee hemiarthroplasty and a right knee total arthroplasty.  Both VA and private treatment records similarly show that the Veteran suffers from these disabilities.  

The Board also acknowledges that the service treatment records that have been obtained and associated with the Veteran's claims file do not show that he suffered from back or knee problems during his active service.  That being said, it is also clear that the Veteran's complete service treatment records have not been obtained.  It appears that they were lost in a fire at the National Personnel Record Center.  In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran himself contends that he suffered from both back and knee pain during his active service.  In a September 2006 letter, the Veteran stated that he was a parachutist and made over 35 jumps.  He stated that he believed his current back and knee conditions were related to those jumps.  In a November 2007 letter, the Veteran stated that he suffered with pain in his knees and back during his active service and thereafter.  He stated that he thought his pain would pass after his separation, but that it never got better.  

The Veteran is competent to state that he suffered from back and knee pain during his active service.  Given the Veteran's service as a parachutist and his consistency in describing the circumstances of his service, the Board finds his reports that he suffered from back and knee pain during his active service to be credible.  

The Board finds competent and credible evidence of a continuity of symptomatology of the Veteran's claimed conditions.  Again, service connection under a continuity of symptomatology basis requires "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.

In this case, the Board finds that each of these elements has been met.  First, though the Veteran's service treatment records do not show that he suffered from back or knee pain during his active service, his complete service treatment records have not been obtained.  Further, given the Veteran's service as a parachutist and his credible statements that he suffered from back and knee pain during service, the Board finds that his statements may serve as evidence that his claimed conditions were noted during his active service.  

Next, the Board finds evidence of post-service continuity of the same symptomatology.  The Veteran stated that he suffered from pain in his back and knees continuously since service, seeking treatment when it became severe.  Further, the Veteran stated that he underwent back surgery at the Carraway Methodist Medical Center in the 1970s.  The RO requested records from that Hospital.  The hospital responded that the Veteran was treated in 1977; given the remoteness of the treatment, however, the hospital noted that his records had been destroyed.  Though records from this surgery were not obtained, the Board finds the hospital's response to be positive evidence that the Veteran did undergo back surgery at that time, further bolstering his credibility.

Finally, the Board also finds lay evidence of a nexus between his present disabilities and his post-service continuity of symptomatology.  The Veteran has stated that he lived with his pain for as long as he could before seeking treatment.  He stated that though he expected his pain to improve following his active service, that pain never subsided.  When he sought treatment, he was diagnosed as suffering from degenerative joint disease and degenerative disc disease of the lumbar spine, as well as degenerative joint disease of the bilateral knees.  He later underwent knee surgeries because of this arthritis.  As the Veteran's conditions were diagnosed after he sought treatment for the increasing pain that he suffered following his active service, the Board finds a nexus between his current conditions and his post-service continuity of symptomatology.  

Resolving all reasonable doubt in the Veteran's favor, and mindful of the heightened duties required by the inability to obtain the Veteran's complete service treatment records, the Board concludes that there is a continuity of symptomatology of the Veteran's back and knee pain since his active service.  The Board further finds that the Veteran's current back and knee disabilities are related to that continuity of symptomatology.  The Board therefore concludes the criteria for service connection for the Veteran's back and knee disabilities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.

Service connection for status post right knee total arthroplasty is granted. 

Service connection for status post left knee hemiarthroplasty is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


